11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Royal B. Long and Jennifer Long              * From the 201st District
f/k/a Jennifer Brown,                          Court of Travis County,
                                               Trial Court No. D-1-GN-08-4554.

Vs. No. 11-11-00279-CV                       * October 31, 2013

Frank Ahlgren,                               * Memorandum Opinion by Wright, C.J.
                                               (Panel consists of: Wright, C.J.,
                                               McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Royal B. Long and Jennifer Long f/k/a Jennifer Brown.